IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                               No. 01-41432
                             Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GLORIA PAULIN ALVAREZ,

                                         Defendant-Appellant.


                          --------------------

            Appeal from the United States District Court
                 for the Southern District of Texas
                     USDC No. B-01-CR-314-10-S1

                          --------------------
                             August 2, 2002

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           The Federal Public Defender appointed to represent Gloria

Paulin Alvarez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Alvarez has not filed a response.         Our independent review of the

brief and the record discloses no nonfrivolous issue in this direct


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-40523
                               - 2 -

appeal.   Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.